Citation Nr: 0404243	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  00-13 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral leg 
muscle disability.  

2.  Entitlement to service connection for coronary artery 
disease (CAD).  

3.  Entitlement to an initial compensable evaluation for 
gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to 
August 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for bilateral leg muscle disability, CAD, and 
granted service connection for GERD, awarding a 
noncompensable rating, effective August 21, 1998.  The 
veteran disagreed with the denials of service connection and 
the noncompensable evaluation for GERD and submitted a notice 
of disagreement (NOD) in April 2000.  In May 2000, a 
statement of the case (SOC) was issued.  In June 2000, the 
veteran submitted a substantive appeal (VA Form 1-9).  The 
case is now in appellate status.  

The veteran testified at a Travel Board hearing in 
October 2003, before the undersigned.  A copy of the 
transcript of that hearing is of record in the claims file.  

This appeal is Remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

Additional development is required in this case.  

The veteran and his representative contend, in essence, that 
service connection for bilateral leg muscle disability and 
coronary artery disease (CAD) is warranted based on service 
incurrence.  It is also asserted that, the veteran's 
gastroesophageal reflux disease (GERD) is more severe than 
the initial evaluation reflects.  

Regarding heart disease, the veteran's service medical 
records reflect the presence of elevated cholesterol blood 
levels.  Although the veteran was examined in connection with 
this claim and the current presence of coronary artery 
disease was confirmed, the examiner did not offer any opinion 
as to whether any link exists between the in-service findings 
and current disability.  Another examination and opinion is 
warranted.   

With respect to the leg disability, when the veteran was last 
examined for VA purposes in this regard in 1999, no specific 
disability was diagnosed.  Since then, however, the veteran 
has advised that he has received additional treatment.  These 
records should be obtained, and another examination 
accomplished.  

Regarding the evaluation of GERD, it appears additional 
relevant treatment records may exist that have not been 
associated with the claims file.  These should be obtained, 
and a more current examination of the veteran accomplished.  

Additionally, in Quartuccio v. Principi, 16 Vet. App. 183 
(2002), the Court held that section 5103(a), requires VA to 
inform the claimant of information or evidence necessary to 
substantiate the claim, as well as which evidence VA will 
seek to provide and which evidence the claimant is to 
provide.  The Court held that BVA's failure to enforce 
compliance with that requirement is remandable error.  

In this case, the RO sent the veteran a letter in April 2001, 
which contained notice requirements as they relate to claims 
for service connection.  The RO did not indicate to the 
veteran the requirements to be met for an initial rating 
claim.  This must be done prior to final adjudication of this 
claim.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  Ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, 5103A and 
38 C.F.R. § 3.159 has been accomplished.  
The veteran should be particularly 
informed about any information or 
evidence necessary to substantiate his 
claim for an increased rating, which 
evidence VA will seek to provide, and 
which evidence the veteran is to provide.   

2.  After obtaining the appropriate 
releases of information from the veteran, 
the RO should obtain all of the veteran's 
neurology, gastroenterology, and primary 
care treatment records.  Specifically, 
records should be obtained from the Navy 
Dispensary Weapons Station, Goose Creek, 
South Carolina, from Dr. Elliott and from 
Palmetto Digestive Disease Clinic, 
Charleston, South Carolina, from James 
Schnell, MD.  These and any other 
pertinent private treatment records the 
veteran identifies should be obtained 
from March 1998 to the present.  

3.  Schedule the veteran for an 
appropriate VA cardiac examination.  The 
claims folder and a copy of this remand 
are to be made available to the examiner, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.  All necessary testing should be 
done.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's 
cholesterol blood levels in service 
represented the initial onset of his 
current coronary artery disease.  
Rationale should be given for any opinion 
provided.  

4.  Schedule the veteran for a VA 
examination of his leg muscles.  The 
claims folder and a copy of this remand 
are to be made available to the examiner, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.  All necessary testing should be 
done.  The examiner should enter into the 
examination report all indicated 
diagnoses, and provide an opinion as to 
whether any current disability effecting 
the veteran's leg muscles is different 
from the Ekbom's Syndrome (restless leg 
syndrome) for which service connection is 
already in effect.  The examiner should 
also discuss whether any current 
disability effecting the veteran's leg 
muscles is linked to the 
neuropathy/myopathy diagnoses that were 
considered in service to account for 
complaints at that time.  The examiner is 
requested to express any conclusion in 
terms of whether they are "likely," 
"unlikely," or "at least as likely as 
not" to be so.   

5.  Schedule the veteran a VA 
gastroenterology examination to determine 
the current nature and extent of the 
veteran's service-connected GERD.  The 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
indicated studies should be performed.  
The examiner should determine if the 
veteran's GERD is mild, moderate, 
moderately severe, or severe.  He/she 
should note the number of episodes of 
GERD the veteran has per year, whether 
there is impairment of health manifested 
by anemia and weight loss, vomiting, 
recurrent hematemesis or melena, or 
definite impairment of health.  The 
examiner should also distinguish between 
symptoms of GERD and any other 
gastroenterology disability for which the 
veteran is already service-connected, 
(i.e., peptic ulcer disease and Barrett's 
esophagus).  

6.  Thereafter, the claims should be re-
adjudicated.  In evaluating GERD, 
consideration should be given to whether 
staged ratings are in order.  If any 
benefit sought on appeal remains denied, 
the veteran should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


